PER CURIAM.
This case is per curiam affirmed. However, we pause to comment on the motion for attorneys fees, made by the successful appellee, which we deny.
Increasingly we note a tendency to seek attorneys fees out of season. The Florida Rule of Appellate Procedure 9.400(b) calls for the filing of such a motion no later than the time for service of the reply brief. In the case now before us the reply brief was filed on November 8, 1982 and it was not until over five months later that the motion for fees was filed. It is because of this tardiness that we have denied it.
LETTS, C.J., DOWNEY, J., and GOLDMAN, MURRAY, Associate Judge, concur.